Case 12-41443        Doc 134      Filed 12/19/18 Entered 12/19/18 11:02:25              Desc       Page
                                               1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12-41443
         Robert McDonough
         Kristina McDonough
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/18/2012.

         2) The plan was confirmed on 06/28/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/13/2013, 04/17/2015, 06/10/2016, 01/06/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/21/2013, 03/27/2014, 03/27/2014, 10/08/2014, 09/22/2015, 12/28/2015, 09/23/2016,
06/02/2017.

         5) The case was completed on 10/11/2018.

         6) Number of months from filing to last payment: 72.

         7) Number of months case was pending: 74.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $40,304.00.

         10) Amount of unsecured claims discharged without payment: $34,813.17.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-41443       Doc 134      Filed 12/19/18 Entered 12/19/18 11:02:25                    Desc       Page
                                              2 of 3



Receipts:

        Total paid by or on behalf of the debtor            $23,418.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $23,418.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,581.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,082.33
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,663.33

Attorney fees paid and disclosed by debtor:                $919.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ACCOUNT RECOVERY SERVICE       Unsecured         636.00           NA              NA            0.00       0.00
AFNI                           Unsecured      1,284.00            NA              NA            0.00       0.00
AMERICOLLECT                   Unsecured         190.00           NA              NA            0.00       0.00
ANESTHESIOLOGY ASSOCIATES OF WUnsecured            0.00      6,692.00        6,692.00        632.96        0.00
COLLECT ASSOCIATION            Unsecured      6,064.00            NA              NA            0.00       0.00
COMED LEGAL REVENUE RECOVERY Unsecured              NA         398.55          398.55           0.00       0.00
CONTRACT CALLERS INC           Unsecured         372.00           NA              NA            0.00       0.00
DIVERSIFIED ADJUSTMENT SERVICE Unsecured          90.00           NA              NA            0.00       0.00
FEDERATE ADJUSTMENT SO         Unsecured      2,430.00            NA              NA            0.00       0.00
GURNEE RADIOLOGY CENTER        Unsecured      1,729.00       1,652.43        1,652.43        156.29        0.00
HARLEY DAVIDSON CREDIT         Secured        2,311.00       2,018.99        2,018.99      2,018.99      42.18
ILLINOIS COLLECTION SERVICE    Unsecured         425.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority      27,106.00     15,496.74        15,496.74     15,496.74        0.00
INTERNAL REVENUE SERVICE       Unsecured            NA       3,677.95        3,677.95        347.88        0.00
NORTHWEST COLLECTORS           Unsecured         285.00           NA              NA            0.00       0.00
OAC                            Unsecured     11,203.00     11,203.00        11,203.00      1,059.63        0.00
OCWEN LOAN SERVICING LLC       Secured             0.00          0.00            0.00           0.00       0.00
OCWEN LOAN SERVICING LLC       Secured             0.00          0.00            0.00           0.00       0.00
STATE COLLECTION SERVICE       Unsecured      1,357.00            NA              NA            0.00       0.00
TRI STATE ADJUSTMENTS          Unsecured         253.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 12-41443        Doc 134       Filed 12/19/18 Entered 12/19/18 11:02:25                Desc      Page
                                                3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $2,018.99          $2,018.99             $42.18
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $2,018.99          $2,018.99             $42.18

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $15,496.74         $15,496.74              $0.00
 TOTAL PRIORITY:                                         $15,496.74         $15,496.74              $0.00

 GENERAL UNSECURED PAYMENTS:                             $23,623.93          $2,196.76              $0.00


Disbursements:

         Expenses of Administration                             $3,663.33
         Disbursements to Creditors                            $19,754.67

TOTAL DISBURSEMENTS :                                                                      $23,418.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/18/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
